Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01

Fill in this information to identify the case:

 

Debtor Name Divine Dining, LLC

United States Bankruptcy Court for the: Northern District of Texas

Case number: 18-32805-sgj11

 

Official Form 425C

Page 1 of 23

CI) Check if this is an
amended filing

 

 

 

 

 

 

 

Monthly Operating Report for Small Business Under Chapter 11 12/17
Month: 10/1/2018-10/31/2018 Date report filed: 11/20/2018
MM/DD/YYYY

Line of business: Fast Food Restaurant NAISC code: 722300

In accordance with title 28, section 1746, of the United States Code, | declare under penalty of perjury

that | have examined the following small business monthly operating report and the accompanying

attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party: Divine Dining, LLC

Original signature of responsible party

Printed name of responsible party Jason A. Rae, Trustee

ee 1. Questionnaire
Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
Yes No N/A
If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.
1. Did the business operate during the entire reporting period? Q) O
2. Do you plan to continue to operate the business next month? wi Q Q)
3. Have you paid all of your bills on time? Q) wi Q)
4. Did you pay your employees on time? wi Q C)
5. Have you deposited all the receipts for your business into debtor in possession (DIP) accounts? wi QO) Q
6. Have you timely filed your tax returns and paid all of your taxes? wi Q) OQ
7. Have you timely filed all other required government filings? Fs) QO Q
8. Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator? wi Q) Q
9. Have you timely paid all of your insurance premiums? wi Q) Q
If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.

10. Do you have any bank accounts open other than the DIP accounts? wi Q Q
11. Have you sold any assets other than inventory? Q C)
12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way? Q) i C)
13. Did any insurance company cancel your policy? Q) wi C)
14. Did you have any unusual or significant unanticipated expenses? Q Ww Q)
15, Have you borrowed money from anyone or has anyone made any payments on your behalf? Q) Ww Q)
16. Has anyone made an investment in your business? Q) wi QO)

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 1
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 2 of 23

 

 

 

 

Debtor Name Divine Dining, LLC Case number 18-32805-sgj11
17. Have you paid any bills you owed before you filed bankruptcy? Q) wi Q
18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy? ) wi QO
ee 2. Summary of Cash Activity for All Accounts
19. Total opening balance of all accounts
. ; ; g 60,066.39
This amount must equal what you reported as the cash on hand at the end of the month in the previous ee
month. If this is your first report, report the total cash on hand as of the date of the filing of this case.
20. Total cash receipts
Attach a listing of all cash received for the month and label it Exhibit C. Include all
cash received even if you have not deposited it at the bank, collections on
receivables, credit card deposits, cash received from other parties, or loans, gifts, or
payments made by other parties on your behalf. Do not attach bank statements in
lieu of Exhibit C.
Report the total from Exhibit C here. § 127,933.67
21. Total cash disbursements
Attach a listing of all payments you made in the month and label it ExAibit D. List the
date paid, payee, purpose, and amount. Include all cash payments, debit card
transactions, checks issued even if they have not cleared the bank, outstanding
checks issued before the bankruptcy was filed that were allowed to clear this month,
and payments made by other parties on your behalf. Do not attach bank statements
in lieu of Exhibit D. - 5 108,805.27
Report the total from Exhibit D here.
22. Net cash flow
+ 3 19,128.40

Subtract line 21 from line 20 and report the result here.
This amount may be different from what you may have calculated as net profit.

23. Cash on hand at the end of the month

Add line 22 + line 19. Report the result here.
— 3 79,194.79

Report this figure as the cash on hand at the beginning of the month on your next operating report.

This amount may not match your bank account balance because you may have outstanding checks that
have not cleared the bank or deposits in transit.

 

ead 3. Unpaid Bills

Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

24. Total payables g 46,683.35
(Exhibit E)

 

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 2
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 3 of 23

Debtor Name Divine Dining, LLC Case number 18-32805-sgj11

 

 

Bea 4. Money Owed to You

Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
Identify who owes you money, how much is owed, and when payment is due. Report the total from
Exhibit F here.

25. Total receivables g 8,155.25

(Exhibit F)

 

Face 5. Employees

 

 

 

 

 

 

26. What was the number of employees when the case was filed? aA
27. What is the number of employees as of the date of this monthly report? 23
ee 6. Professional Fees
. How much have you paid this month in professional fees related to this bankruptcy case? $ 0.00
29. How much have you paid in professional fees related to this bankruptcy case since the case was filed? $ 0.00
30. How much have you paid this month in other professional fees? $ 0.00
31. How much have you paid in total other professional fees since filing the case? $ 0.00
a: Projections
Compare your actual cash receipts and disbursements to what you projected in the previous month.
Projected figures in the first month should match those provided at the initial debtor interview, if any.
Column A Column B Column C
Projected — Actual = Difference
Copy lines 35-37 from Copy lines 20-22 of Subtract Column B
the previous month's this report. from Column A.
report.
32. Cash receipts $ —___9.00 ~ $ ___0.00 ~  § __ 0.00
33. Cash disbursements $ =e = 8 an WU. ~ § ___ 0
34. Net cash flow g_____—0.00_ ~ s____0.00_ s____-0.00.
35. Total projected cash receipts for the next month: $ 0.00
36. Total projected cash disbursements for the next month: =¢ 0.00
37. Total projected net cash flow for the next month: =5 0.00

 

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 3
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 4 of 23

Debtor Name Divine Dining, ELC Case number 18-32805-sgj1 1

BR &. additional Information

If available, check the box to the left and attach copies of the following documents.

MW 38.
Mf 39.

40

42.

C)
O 41.
Q)

Bank statements for each open account (redact all but the last 4 digits of account numbers).
Bank reconciliation reports for each account.

Financial reports such as an income statement (profit & loss) and/or balance sheet.

Budget, projection, or forecast reports.

Project, job costing, or work-in-progress reports.

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 4
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 5 of 23

Divine Dining LLC
Cash Summary

Beginning Balance

CASH RECEIPTS

Deposits 0742 (Cash deposits)
Deposits 0742 (Transfer from 2156)
Withdrawals 0742
Deposits 2156 (customer deposits)
Deposits 2156 (WorldPay)
Withdrawals 2156 (transfer to 0742)

Total Cash Receipts

CASH DISBURSEMENTS
Trust Expenses

ABC Lawn Care
Adelphi Group Ltd
ARAMARK UNIFORM SERVICES
Atmos Energy
Bank Fee
Bassham
Cardona Foods, Inc.
City of Irving
Deita P Filteration Services
GoDaddy
Humanity.com
Intuit QuickBooks
Moore Disposal Inc
NCR
NuCO2
Payoll
Protection 1 ADT
Sentex
Southwaste
Spectrio
Spectrum
Stanley Works
Tax (Sales)
Texoma Cash Register
The HartFord Insurance
TXU

ENDING CASH BALANCE

L:\Data\C LIENT\DD 1413\MOR\10.2018\10.2018 MOR

 

 

 

Aug-18 Sep-18 Oct-18
14,621.20 21,772.19 60,066.39
13,178.79 46,144.71
71,250.00 72,000.00
7,284.99 76,015.37 -
5,632.98 81,788.96
(71,250.00) (72,000.00)
21,906.19 94,827.14 127,933.67
86.97
7,500.00 7,900.00
331.08 359.90
355.73 126.86
35.00 8.00 41.00
16,991.80 43,337.28
2,973.00 2,729.40
440.56 -
307.20 127.66
756.00
214.49 3731
530.25 530.25
302.21
178.62 163.57
14,422.95 35,793.29
45.41
99.00 198.00
202.37
29.23
516.43 517.08
540.13
8,660.23 9,485.87
791.85 -
220.75 1,092.95
2,090.00 4,802.53
134.00 56,532.94 108,805.27
21,772.19 60,066.39 79,194.79

 

Prepared by Lain, Faulkner & Co., P.C.
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 6 of 23

Exhibit A

Explanation to Question # 3:

The Debtor’s landlord was paid reduced rent on an interim basis per agreement for the
post-petition time periods. Separately, the Debtor is accruing franchise fees for the
post-petition time period which are unpaid. Other bills have been paid as due.
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 7 of 23

Exhibit B

Explanation to Question # 10:

The Debtor's credit card merchant deposits are tied to a non-DIP account under the
Debtor's control and name. Funds are transferred to the DIP account after collection.
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 8 of 23

Exhibit E
Explanation to Question # 24:
October 31, 2018
Accounts Payable:
Aramark Uniform Services 99.47
Cardona Foods Inc 1,150.20
Sub-total (See Note 1) 1,249.67
Other Accruals:
Estimated Rent Accrual 4,254.42
Estimated Franchise Fee (Estimated @ 7% of post-
petition gross sales) 16,179.26
Sub-total 20,433.68
Accrued Professional Fees:
Marshall Law 10,000.00
Lain, Faulkner & Co 15,000.00
Sub-total (See Note 2) 25,000.00
Total 46,683.35

Notes:
(1]
Post-petition accounts payable have been paid in the normal course during November, 2018.
(2]

Amounts represent estimated professional expenses for the administration of the Debtor's case and are subject to Bankruptcy Court approval.
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 9 of 23

Exhibit F

Explanation to Question # 25:

Accounts Receivable of $8,155.25 represents amount owed to debtor by credit card

merchant (Worldpay). The amounts were collected within the first 3 work days of
November, 2018.
Pie,

Capital Bir

MANAGE YOUR CASH

PEAS MVE aay pee ei C0 Ds Te NCS met esa RY By

 

DIVINE DINING LLC BANRUPTCY
JASON A RAE TRUSTEE

1311 W. AIRPORT FREEWAY
IRVING TX 75062

ACCOUNT SUMMARY

‘Spark Basic Checking S07 42

Speak to a dedicated business solutions expert
at 1-888-755-2172 — a one-stop number for
both your business and personal needs.

FOR PERIOD OCTOBER 01, 2018 - OCTOBER 31, 2018

DIVINE DINING LLC BANRUPTCY

 

Previous Balance 09/30/18 $64,296.45
3/7 Deposits/Credits $118,144.71
96 Checks/Debits ($115,672.40)
Service Charges ($41.00)
Ending Balance 10/31/18 $66,727.76

ACCOUNT DETAIL FOR PERIOD OCTOBER 01, 2018

Spark Basic Checking 0742

Number of Days in Cycle 3A
Minimum Balance This Cycle $12,916.39
Average Collected Balance $43,135.84

- OCTOBER 31, 2018
DIVINE DINING LLC
BANRUPTCY

 

Products and services are offered by Capital One, N.A., Member FDIC.
©2018 Capital One. All rights reserved,

Date Description _ Deposits/Credits Withdrawals/Debits Resulting Balance
10/01 Customer Deposit $1,624.69 $65,921.14
10/01 Customer Deposit $1,582.28 $67 503.42
10/01 Customer Deposit $1,564.08 $69,067.50
10/01 ACH Withdrawal BASSHAMWHOLE7 792 $4,223.67 $64,843.83

Customers 100118 Taco Casa - Irving
830243
10/01 ACH Withdrawal ADP Tax ADP Tax $2,818.09 $62,025.74
400118 DIVINE DINING LLC RNOAS5
100119A01
10/01 ACH Withdrawal ADP WAGE PAY $2,102.01 $59,923.73
WAGE PAY 100118 DIVINE DINING LLC
TACO 2000525315220A5
10/01. ACH Withdrawal NUCO2 LLC WEB $178.62 $59,745.11
PAY 100118 DIVINE DINING LLC
NuCO2
10/01 Check 3005 $525.49 $59,219.62
10/01 Check 3008 $516.43 $58,703.19
10/01 Check 3019 $450.07 $58,253.12
10/01 Check 3006 $438.84 $57,814.28
10/01 Check 3024 $373.99 $57,440.29
Thank you for banking with us. PAGE 10F 8

MEMBER

FDIC

bOVEL OUND
LENDER
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 11 of 23

An Important Message to Our Clients

What should | do if | find an error or problem on my statement?

In case of error or questions about your electronic transfers telephone us at 1-888-755-2172 or write us at Capital
One, N.A., 7933 Preston Rd. Plano, Texas 75024, Attn: Customer Service Center as soon as you can, if you think your
statement or receipt is wrong or if you need more information about a transfer on the statement or receipt.

For small business accounts: Please refer to your Electronic Fund Transfer Agreement/Disclosure for additional
information.

For consumer accounts: We must hear from you no later than 60 days after we sent you the FIRST statement on which
the error or problem appeared.
1. Tell us your name and account number (if any).
2. Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is
an error or why you need more information.
3. Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do
this, we will credit your account for the amount you think is in error, so that you will have the use of the money during
the time it takes us to complete our investigation.

PAGE 2 OF 8

PSI: 0/ SHC: 0/ LOB :$
MANAGE YOUR CASH

eS PE mee te TC kan Po peo essoae a Yb

Pee Oe

 

DIVINE DINING LLC BANRUPTCY
JASON A RAE TRUSTEE

 

ACCOUNT DETAIL CONTINUED FOR PERIOD OCTOBER 01, 2018 - OCTOBER 31, 2018
Date Description Deposits/Credits Withdrawals/Debits Resulting Balance
10/01 Check 3011 $331.08 $57,109.21
10/01 Check 3008 $303.93 $56,805.28
10/01 Check 3012 $191.66 $56,613.62
10/01 Check 3007 $172.91 $56,440.71
10/01 Check 3023 $33.25 $56,407.46
10/02. ACH Withdrawal NUCO2 LLC $82.46 $56,325.00

PAY 100218 DIVINE DINING LLC

NuCO2
10/02 Check 3021 $7,500.00 $48,825.00
10/02 Check 3016 $1,266.38 $47,558.62
10/02 Check 3006 $440.56 $47,118.06
10/02 Check 3011 $428.36 $46,689.70
10/02 Check 3020 $371.29 $46,318.41
10/02 Check 3017 $361.55 $45,956.86
10/02 Check 3015 $360.34 $45,596.52
10/02 Check 3018 $248.29 $45,348.23
10/02 Check 3010 $174.54 $45,173.69
10/03 Customer Deposit $1,718.80 $46,892.49
10/03 Customer Deposit $1,562.90 $48,455.39
10/03 Customer Deposit $1,519.22 $49,974.61
10/03 Customer Deposit $1,053.68 $51,028.29
10/03 ACH Withdrawal BASSHAMWHOLE7792 $4,789.55 $46,238.74

Customers 100318 Taco Casa - Irving

830243
10/03 Check 3021 $787.57 $45,451.17
10/03 Check 3022 $645.75 $44,805.42
10/03 Check 3003 $632.67 $44,172.75
10/03 Check 3013 $533.44 $43,639.31
10/03 Check 3004 $72.15 $43,567.16
10/04 Check 3016 $185.73 $43,381.43
10/04 Check 3025 $29.23 $43,352.20
10/05 Customer Deposit $1,512.28 $44 864.48
10/05 Customer Deposit $1,362.42 $46,226.90
10/05 Check 3018 $170.00 $46,056.90
10/05 Check 3002 $141.05 $45,915.85
10/05 Check 3024 $45.41 $45,870.44
10/09 ACH Withdrawal BASSHAMWHOLE7792 $5,255.52 $40,614.92

Customers 100918 Taco Casa - Irving

830243
10/09 Check 3026 $786.00 $39,828.92
10/09 Check 3014 $320.84 $39,508.08

Products and services are offered by Capital One, N.A., Member FDIC.
©2018 Capital One. All rights reserved.

PAGE 3 OF 8

MEMBER

Epic
LENDER
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 13 of 23

ACCOUNT DETAIL

CONTINUED FOR PERIOD OCTOBER 01, 2018

- OCTOBER 31, 2018

 

_Date ___ Description Deposits/Credits _ Withdrawals/Debits Resulting Balance
10/09 Check 3009 $266.08 $39,242.00
10/10 Customer Deposit $1,976.57 $41,218.57
10/10 Customer Deposit $1,629.47 $42,848.04
10/10 Customer Deposit $1,143.51 $43,991.55
10/10 Customer Deposit $1,097.44 $45,088.99
10/10 ACH Withdrawal BASSHAMWHOLE7792 $4,177.47 $40,911.52

Customers 101018 Taco Casa - Irving

830243
10/10 ACH Withdrawal ABC PEST AND LAW $86.97 $40,824.55

abcpest 101018 Taco Casa

78649 = =8328
10/12 Customer Deposit $1,532.80 $42,357.35
10/12 Customer Deposit $1,463.79 $43,821.14
10/12 Customer Deposit $1,394.75 $45,215.89
10/12 Customer Deposit $1,320.24 $46,536.13
10/12 Customer Deposit $18.00 $46,554.13
10/12 ACH Withdrawal ADP PAYROLL FEES ADP $175.21 $46,378.92

- FEES 101218 Divine Dining LLC

2ZROAS 0101286
10/12 Check 3032 $7,500.00 $38,878.92
10/12 Check 3027 $94.22 $38,784.70
10/15 ACH Withdrawal BASSHAMWHOLE7792 $3,681.89 $35,102.81

Customers 101518 Taco Casa - Irving

830243
10/15 ACH Withdrawal ADP Tax ADP Tax $2,768.38 $32,334.43

101518 DIVINE DINING LLC RNOAS5

101520A01
10/15 ACH Withdrawal ADP WAGE PAY $1,767.76 $30,566.67

WAGE PAY 101518 DIVINE DINING LLC

TACO 7200490489390A5
10/15 Check 3031 $4,802.53 $25,764.14
10/15 Check 3029 $841.80 $24,922.34
10/15 Check 3030 $530.25 $24,392.09
10/15 Check 3041 $486.22 $23,905.87
10/15 Check 3027 $452.92 $23,452.95
10/15 Check 3046 $377.23 $23,075.72
10/16 Check 3039 $1,231.63 $21,844.09
10/16 Check 3034 $560.24 $21,283.85
10/16 Check 3035 $528.44 $20,755.41
10/16 Check 3037 $499.01 $20,256.40
10/16 Check 3028 $375.62 $19,880.78
10/16 Check 3031 $300.50 $19,580.28
10/16 Check 3033 $256.38 $19,323.90
10/16 Check 3030 $145.96 $19,177.94
10/17 Customer Deposit $1,544.87 $20,722.81
10/17 Customer Deposit $1,029.52 $21,752.33

PAGE 40F 8
PR es MANAGE YOUR CASH

 

CASH MANAGEMENT | CHECKING MONEY MARKET | CDs LOANS

DIVINE DINING LLC BANRUPTCY
JASON A RAE TRUSTEE

 

ACCOUNT DETAIL CONTINUED FOR PERIOD OCTOBER 01,2018  - OCTOBER 31, 2018
Date — Description Deposits/Credits Withdrawals/Debits Resulting Balance
10/17 ACH Withdrawal BASSHAMWHOLE7792 $4,905.92 $16,846.41
Customers 101718 Taco Casa - Irving
830243
10/17 ACH Withdrawal NUCO2 LLC WEB $81.11 $16,765.30
PAY 101718 DIVINE DINING LLC
NuCO2
10/17 Check 3044 $684.44 $16,080.86
10/17 Check 3029 $341.96 $15,738.90
10/17 Check 3036 $286.68 $15,452.22
10/17 Check 3042 $263.28 $15,188.94
10/17 Check 3045 $177.03 $15,011.91
10/17 Check 3028 $126.86 $14,885.05
10/18 ACH Withdrawal NCR HSR DIV $302.21 $14,582.84
8002255627 101818 JASON RAE
10/18 Check 3025 $702.28 $13,880.56
10/18 Check 3040 $452.78 $13,427.78
10/18 Check 3026 $315.88 $13,111.90
10/18 Check 3032 $195.51 $12,916.39
10/19 TRANSFER DEPOSIT FROM ...2156 $35,000.00 $47,916.39
10/19 Check 3043 $682.77 $47,233.62
10/22 Customer Deposit $1,482.63 $48,716.25
10/22 Customer Deposit $1,331.19 $50,047.44
10/22 Customer Deposit $1,254.44 $51,301.88
10/22 Customer Deposit $1,161.40 $52,463.28
10/22 Customer Deposit $1,103.75 $53,567.03
10/22 Customer Deposit $1,055.38 $54,622.41
10/22 Customer Deposit $1,044.56 $55,666.97
10/22 Customer Deposit $18.00 $55,684.97
10/22. ACH Withdrawal WEBFILE TAX PYMT DD $9,485.87 $46,199.10
102218 33311/12345/EDI/XML -
902/31918997
10/22 ACH Withdrawal BASSHAMWHOLE7792 $3,329.21 $42,869.89
Customers 102218 Taco Casa - Irving
830243
10/22 Check 3037 $540.13 $42,329.76
10/22 Check 3033 $82.60 $42,247.16
10/23. Check 3036 $517.08 $41,730.08
10/23 Check 3038 $41.56 $41,688.52
10/24 ACH Withdrawal BASSHAMWHOLE7792 $3,612.20 $38,076.32
Customers 102418 Taco Casa - Irving
830243
10/25 Customer Deposit $1,628.38 $39,704.70

PAGE 5 OF 8

Products and services are offered by Capital One, N.A., Member FDIC.
©2018 Capital One. All rights reserved. MEMBER f=}

FoIC =
LENDER
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 15 of 23

ACCOUNT DETAIL

CONTINUED FOR PERIOD OCTOBER 01, 2018

- OCTOBER 31, 2018

 

 

 

 

 

 

 

 

 

Date —s—iDescription Deposits/Credits | Withdrawals/Debits Resulting Balance
10/25 Customer Deposit $1,405.37 $41,110.07
10/25 Customer Deposit $1,173.39 $42,283.46
10/25 Customer Deposit $1,070.91 $43 354.37
10/25 Check 3022 $86.14 $43,268.23
10/26 ACH Withdrawal ADP PAYROLL FEES ADP $175.21 $43,093.02

- FEES 102618 Divine Dining LLC

2ROAS 1607900
10/29 TRANSFER DEPOSIT FROM ...2156 $37,000.00 $80,093.02
10/29 ACH Withdrawal BASSHAMWHOLE7792 $4,093.01 $76,000.01

Customers 102918 Taco Casa - Irving

830243
10/29 Check 3038 $96.94 $75,903.07
10/30 Customer Deposit $1,918.28 $77,821.35
10/30 Customer Deposit $1,513.30 $79,334.65
10/30 Customer Deposit $1,332.42 $80,667.07
10/30 Check 3039 $1,101.60 $79,565.47
10/30 Check 3069 $496.73 $79,068.74
10/31 ACH Withdrawal BASSHAMWHOLE7792 $5,268.84 $73,799.90

Customers 103118 Taco Casa - Irving

830243
10/31 ACH Withdrawal ADP Tax ADP Tax $2,850.33 $70,949.57

103118 DIVINE DINING LLC =RNOAS

110121A01
10/31. ACH Withdrawal ADP WAGE PAY $2,095.26 $68,854.31

WAGE PAY 103118 DIVINE DINING LLC

TACO 6110465259900A5
10/31 Check 3067 $768.20 $68,086.11
10/31 Check 3063 $457.09 $67,629.02
10/31 Check 3065 $441.43 $67,187.59
10/31 Check 3058 $340.71 $66,846.88
10/31 Check 3047 $78.12 $66,768.76
10/31 Cash deposit limit exceeded — -_ 341.00 $66,727.76
Total $118,144.71 $115,713.40

DIVINE DINING LLC

Spark Basic Checking ENNO742 ; BANRUPTCY
Checks * designates gap in check sequence - - -
Check No. Date Amount Check No. Date _ Amount CheckNo. Date Amount
3002 10/05 $141.05 3008 10/01 $516.43 3013 10/03 $533.44
3003 10/03 $632.67 3008* 10/01 $303.93 3014 10/09 $320.84
3004 10/03 $72.15 3009 10/09 $266.08 3015 10/02 $360.34
3005 10/01 $525.49 3010 10/02 $174.54 3016 10/02 $1,266.38
3006 10/01 $438.84 3011 10/01 $331.08 3016* 10/04 $185.73
3006* 10/02 $440.56 3011* 10/02 $428.36 3017 10/02 $361.55
3007 10/01 $172.91 3012 10/01 $191.66 3018 10/02 $248.29

PAGE 6 OF 8
POLE aes MANAGE YOUR CASH

 

ROE aa pee eC Cee Va ee aA, By

DIVINE DINING LLC BANRUPTCY
JASON A RAE TRUSTEE

 

 

 

 

 

 

ACCOUNT DETAIL CONTINUED FOR PERIOD OCTOBER 01,2018 - OCTOBER 31, 2018
Check No. Date _ Amount CheckNo. Date Amount CheckNo. Date Amount
3018* 10/05 $170.00 3028* 10/17 $126.86 3038 10/23 $41.56
3019 10/01 $450.07 3029 10/15 $841.80 3038* 10/29 $96.94
3020 10/02 $371.29 3029* 10/17 $341.96 3039 10/16 $1,231.63
3021 10/02 $7,500.00 3030 10/15 $530.25 3039* 10/30 $1,101.60
3021* 10/03 $787.57 3030* 10/16 $145.96 3040 10/18 $452.78
3022 10/03 $645.75 3031 10/15 $4,802.53 3041 10/15 $486.22
3022* 10/25 $86.14 3031* 10/16 $300.50 3042 10/17 $263.28
3023 10/01 $33.25 3032 10/12 $7,500.00 3043 10/19 $682.77
3024 10/01 $373.99 3032* 10/18 $195.51 3044 10/17 $684.44
3024* 10/05 $45.41 3033 10/16 $256.38 3045 10/17 $177.03
3025 10/04 $29.23 3033" 10/22 $82.60 3046 10/15 $377.23
3025” 10/18 $702.28 3034 10/16 $560.24 3047 10/31 $78.12
3026 10/09 $786.00 3035 10/16 $528.44 3058* 10/31 $340.71
3026* 10/18 $315.88 3036 10/17 $286.68 3063" 10/31 $457.09
3027 10/12 $94.22 3036" 10/23 $517.08 3065* 10/31 $441.43
3027" 10/15 $452.92 3037 10/16 $499.01 3067* 10/31 $768.20
3028 10/16 $375.62 3037" 10/22 $540.13 3069* 10/30 $496.73
DIVINE DINING LLC
Spark Basic Checking HIO7 42 BANRUPTCY
SERVICE CHARGES
Date Service Description Number of Items Fee per Item Total
10/31 Cash deposit limit exceeded 41 $1.00 ($41.00)
Total Cycle Service Charge ($41.00)
PAGE 7 OF 8

Products and services are offered by Capital One, N.A., Member FDIC.
©2018 Capital One. All rights reserved. MEMBER

Epic
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 17 of 23

PAGE 8 OF 8
Capital One wens MANAGE YOUR CASH

ERT EU EUS Uap STe CUTER AUNT See eee by

 

Speak to a dedicated business solutions expert
at 1-888-755-2172 — a one-stop number for
both your business and personal needs.

DIVINE DINING LLC
1311 W. AIRPORT FREEWAY
IRVING TX 75062

ACCOUNT SUMMARY FOR PERIOD OCTOBER 01, 2018 - OCTOBER 31, 2018

 

 

Spark Unlimited Checking E2156 DIVINE DINING LLC
Previous Balance 09/30/18 $5,092.36 Number of Days in Cycle 31
32 Deposits/Credits $82,204.80 Minimum Balance This Cycle $2,124.31
11 Checks/Debits ($74,830.13) Average Collected Balance $27,521.15
Service Charges $0.00
Ending Balance 10/31/18 $12,467.03

YOUR MONTHLY SERVICE FEE HAS BEEN WAIVED THIS MONTH.

> To learn more, just call us, stop by your nearest location, or visit www.capitalonebank.com/smallbusiness

 

 

ACCOUNT DETAIL FOR PERIOD OCTOBER 01, 2018 - OCTOBER 31, 2018

 

 

Spark Unlimited Checking HD 156 DIVINE DINING LLC
Date Description Deposits/Credits Withdrawals/Debits Resulting Balance
10/01 ACH deposit WorldPay BNKCRD DEP $3,073.30 $8,165.66
100118 Taco Casa #58 LK529290
000772
10/01 Debit Card Purchase 100118 SENTEXT $99.00 $8,066.66
SOLUTIONS 800 2112001 CT
10/02. ACH deposit WorldPay BNKCRD DEP $3,207.97 $11,274.63
100218 Taco Casa #58 LK529290
000773
10/02 ACH deposit WorldPay BNKCRD DEP $1,925.91 $13,200.54
100218 Taco Casa #58 LK529290
000775
Thank you for banking with us. PAGE 1 OF 6

Products and services are offered by Capital One, N.A., Member FDIC.
©2018 Capital One. All rights reserved. MEMBER

Foie
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 19 of 23

An Important Message to Our Clients

What should | do if | find an error or problem on my statement?

In case of error or questions about your electronic transfers telephone us at 1-888-755-2172 or write us at Capital
One, N.A., 7933 Preston Rd. Plano, Texas 75024, Attn: Customer Service Center as soon as you can, if you think your
statement or receipt is wrong or if you need more information about a transfer on the statement or receipt.

For small business accounts: Please refer to your Electronic Fund Transfer Agreement/Disclosure for additional
information.

For consumer accounts: We must hear from you no later than 60 days after we sent you the FIRST statement on which
the error or problem appeared.
1. Tell us your name and account number (if any).
2. Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is
an error or why you need more information.
3. Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do
this, we will credit your account for the amount you think is in error, so that you will have the use of the money during
the time it takes us to complete our investigation.

PAGE 2 OF 6

PSI: 1 / SHC: 0/ LOB :S
Caer gs MANAGE YOUR CASH

CASH MANAGEMENT : CHECKING MONEY MARKET CDs: LOANS

 

DIVINE DINING LLC

ACCOUNT DETAIL CONTINUED FOR PERIOD OCTOBER 01, 2018  - OCTOBER 31, 2018

 

Date _ Description Deposits/Credits | Withdrawals/Debits Resulting Balance

10/02 ACH deposit WorldPay BNKCRD DEP $1,852.92 $15,053.46
100218 Taco Casa #58 LK529290
000774

10/02 Recur Debit Card Purchase 100218 DNH $127.66 $14,925.80
GODADDY COM 480 5058855
AZ

10/02 ACH Withdrawal Southwaste Dispo EFT $202.37 $14,723.43
100218 Divine DiningLLC 09-21110

10/03 ACH deposit WorldPay BNKCRD DEP $2,410.76 $17,134.19
100318 Taco Casa #58 LK529290
000776

10/04 ACH deposit WorldPay BNKCRD DEP $3,009.99 $20,144.18
100418 Taco Casa #58 LK529290
000777

10/04 ACH Withdrawal WorldPay MTHLY $415.84 $19,728.34

CHGS 100418 Taco Casa #58
L0930 807282983

10/05 ACH deposit WorldPay BNKCRD DEP $2,836.80 $22,565.14
100518 Taco Casa #58 LK529290
000778

10/09 ACH deposit WorldPay BNKCRD DEP $3,934.58 $26,499.72
100918 Taco Casa #58 LK529290
000779

10/09 Recur Debit Card Purchase 100918 $756.00 $25,743.72
HUMANITYCOM 4157430751
CA

10/09 ACH Withdrawal THE HARTFORD $220.75 $25,522.97
NWTBCLSCIC 100918 DIVINE DINING, LLC
15459206

10/10 ACH deposit WorldPay BNKCRD DEP $2,927.78 $28,450.75
101018 Taco Casa #58 LK529290
000780

10/10 ACH deposit WorldPay BNKCRD DEP $2,051.92 $30,502.67
101018 Taco Casa #58 LK529290
000781

10/10 ACH deposit WorldPay BNKCRD DEP $1,680.29 $32,182.96
101018 Taco Casa #58 LK529290
000782

10/12 ACH deposit WorldPay BNKCRD DEP $4,281.19 $36,464.15
101218 Taco Casa #58 LK529290
000783

10/12 ACH deposit WorldPay BNKCRD DEP $2,348.15 $38,812.30
101218 Taco Casa #58 LK529290
000784

PAGE 3 OF 6

Products and services are offered by Capital One, N.A., Member FDIC.
©2018 Capital One. All rights reserved. MEMBER

DIC 2
LENDER
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 21 of 23

ACCOUNT DETAIL

Date

10/12

10/12

10/15

10/16

10/16

10/16

10/17

10/18

10/19

10/19
10/22

10/23

10/23

10/23

10/24

10/25

10/26

__Description

CONTINUED FOR PERIOD OCTOBER 01, 2018

 

Recur Debit Card Purchase 101218

INTUIT QB ONLINE
CA

800 286 6800

ACH Withdrawal THE HARTFORD
NWTBCLSCIC 101218 DIVINE DINNING

LLC 14759664

ACH deposit WorldPay
101518 Taco Casa #58
000785

ACH deposit WorldPay
101618 Taco Casa #58
000786

ACH deposit WorldPay
101618 Taco Casa #58
000787

ACH deposit WorldPay
101618 Taco Casa #58
000788

ACH deposit WorldPay
101718 Taco Casa #58
000789

ACH deposit WorldPay
101818 Taco Casa #58
000790

ACH deposit WorldPay
101918 Taco Casa #58
000791

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

TRANSFER WITHDRAWAL TO ...0742

ACH deposit WorldPay
102218 Taco Casa #58
000792
ACH deposit WorldPay
102318 Taco Casa #58
000793
ACH deposit WorldPay
102318 Taco Casa #58
000794
ACH deposit WorldPay
102318 Taco Casa #58
000795
ACH deposit WorldPay
102418 Taco Casa #58
000796
ACH deposit WorldPay
102518 Taco Casa #58
000797
ACH deposit WorldPay
102618 Taco Casa #58
000798

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

BNKCRD DEP
LK529290

$2,904.01

$3,051.61

$2,367.13

$2,131.74

$1,945.15

$1,808.96

$2,265.52

$2,791.09

$2,994.95

$2,214.76

$1,942.00

$1,857.21

$2,720.55

$2,475.25

- OCTOBER 31, 2018
Deposits/Credits —_Withdrawals/Debits

$37.31

$872.20

$35,000.00

Resulting Balance
$38,774.99

$37,902.79

$40,806.80

$43,858.41

$46,225.54

$48,357.28

$50,302.43

$52,111.39

$54,376.91

$19,376.91
$22,168.00

$25,162.95

$27 377.71

$29,319.71

$31,176.92

$33,897.47

$36,372.72

PAGE 4 OF 6
re eo eee

 

CASH MANAGEMENT | CHECKING | MONEY MARKET | CDs

DIVINE DINING LLC

MANAGE YOUR CASH

LOANS

 

 

 

 

 

 

 

 

ACCOUNT DETAIL CONTINUED FOR PERIOD OCTOBER 01, 2018 - OCTOBER 31, 2018
_Date Description Deposits/Credits | Withdrawals/Debits Resulting Balance
10/29 ACH deposit WorldPay BNKCRD DEP $2,850.59 $39,223.31
102918 Taco Casa #58 LK529290
000799
10/29. TRANSFER WITHDRAWAL TO ...0742 $37,000.00 $2,223.31
10/29 Debit Card Purchase 102918 SENTEXT $99.00 $2,124.31
SOLUTIONS 800 2112001 CT
10/30 ACH deposit WorldPay BNKCRD DEP $3,117.08 $5,241.39
103018 Taco Casa #58 LK529290
000800
10/30 ACH deposit WorldPay BNKCRD DEP $2,339.13 $7,580.52
103018 Taco Casa #58 LK529290
000801
10/30 ACH deposit WorldPay BNKCRD DEP $2,084.65 $9,665.17
103018 Taco Casa #58 LK529290
000802
10/31 ACH deposit WorldPay BNKCRD DEP $2,801.86 $12,467.03
103118 Taco Casa #58 LK529290
000803
Total $82,204.80 $74,830.13
|
| Total For This Period Total Year-to-Date
Total Overdraft Fees | $0.00 $210.00
‘Total NSF Fees $0.00 $0.00

 

 

 

 

Products and services are offered by Capital One, N.A., Member FDIC.
©2018 Capital One. All rights reserved.

PAGE 5 OF 6

rie

EOL OVENS
LENDER
Case 18-32805-sgj11 Doc 42 Filed 11/20/18 Entered 11/20/18 10:45:01 Page 23 of 23

PAGE 6 OF 6
